DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 146-148, 150-157 and 159-164 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claim 1 and  155 are allowable because the prior art does not teach a test strip comprising: a flexible substrate layer; a first electrode pair disposed upon the flexible substrate layer, the first electrode pair configured to measure a chemical reaction; at least one sensing chemistry selected based on an analyte of interest, the sensing chemistry being disposed upon at least a portion of the substrate layer, and the sensing chemistry being disposed upon at least a portion of the first electrode pair, wherein the sensing chemistry comprises functionalized nanostructures to bind to an analyte causing at least one of an electrical resistance change across the nanostructures and a redox reaction at the nanostructures; and at least one flexible spacing layer, the at least one flexible spacing layer disposed upon at least a portion of the flexible substrate layer, and the at least one flexible spacing layer disposed upon at least a portion of the first electrode pair, wherein the flexible spacing layer covers at least a portion of the flexible substrate layer, wherein the flexible spacing layer covers at least a portion of the first electrode pair, and wherein the flexible spacing layer is not in contact with at least a portion of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797